      Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 1 of 27



                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §
                                    PLAINTIFF   §
                                                §
V.                                              §          CASE NO. 18-CR-00115
                                                §
RODOLFO “RUDY” DELGADO,                         §
                                 DEFENDANT      §

                  DEFENDANT'S REPLY TO GOVERNMENT'S RESPONSE
          TO DEFENDANT'S EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                      PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

TO THE HONORABLE JUDGE OF THE SOUTHERN DISTRICT OF TEXAS:

          NOW COMES, Defendant Rodolfo Delgado, by and through his undersigned attorney,

and, submits this Reply to the Government's Response to his Emergency Motion for

Compassionate Release.

     I.       Procedural History.

          Mr. Delgado's Initial Motion: On Monday, April 27, 2020, Mr. Delgado filed his

Emergency Motion for Compassionate Release. See Docket No. 191. The motion informed the

Court that 217 inmates at the FMC Fort Worth facility had tested positive for COVID-19. See

Id., p. 10.

          The Court's Directive: The following day, the Court's law clerk notified the attorneys

for each party that the Court intended to address the motion on an expedited basis and

requested the Government to submit a response "no later than Wednesday, May 6," clearly

conveying to the Government that it could file an earlier response.

          Mr. Delgado's Plea for an Earlier Response: On April 29, undersigned counsel

delivered to Government counsel Nothstein an email relating a concern that BOP's website

                                                1
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 2 of 27



released updated information relative to FMC Fort Worth, reflecting a thirty-seven percent

(37%) increase from the number reported two days earlier, and reported two more persons

had died (an increase from one person to three persons). Undersigned counsel urged the

Government to file its response as soon as possible. Attorney Nothstein replied that he was

still waiting on a response from Mr. Delgado's case manager, and "to the extent" an earlier

response could be filed, the Government would do so. This email exchange is attached to the

Government's Response.

       Mr. Delgado's Supplement to Motion:           On May 2, 2020, Mr. Delgado filed a

supplement in the instant case providing the Court with updated information relative to the

crisis at FMC Fort Worth. The number of persons infected with COVID-19 had increased

approximately two hundred twenty nine percent (229.49%) from the number provided five

days earlier.

       Government's Response: Though the Court indicated that the Government file its

response "no later than May 6," the Government waited to the last day, May 6, to file its

response. See Govt Response, Docket No. 193. The Government offered its reasoning for

waiting until May 6: In Footnote 2 on pages 7 and 8 of its response, the Government

indicated that "the government has dutifully attempted to collect from BOP information that

is important to this Court's consideration of defendant's motion." It added, "[i]t was only late

on May 4 that the government was able to determine the status of the defendant's request

for home confinement." Although the Government's response contains pages of information

relative to BOP's nationwide response to COVID-19, the Response is notably absent of details

of what has occurred and is occurring within the FMC Fort Worth facility, other than to

repeat what Mr. Delgado had already stated in his motion - - that his request for transfer to

                                               2
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 3 of 27



home confinement was not submitted directly to the Warden, but rather was submitted "to

his case manager Mr. Brown and his Unit Manager Mr. Gutierrez" "on a completed form

(Form FTW 1330.13, commonly referred to as 'BP 8'"). See Delgado Motion, Docket No. 191,

pp. 11-12. While it waited until May 6 to purportedly provide information relative to FMC

Fort Worth, the only information its provides that was not apparent from Defendant's

motion is that "BOP Counsel" informed Government counsel that Mr. Delgado's request was

denied on April 20. This is a fact not previously known to Mr. Delgado, as he did not receive

notice of the administrative denial until May 5th (see page 13, below).

         Current Status of Administrative Request: On May 5th, the day before the

Government filed its Response in the instant case, Mr. Delgado first received notice that FMC

Fort Worth rejected Mr. Delgado's administrative request. Mr. Delgado was told by his case

manager, Mr. Brown (i.e., the same person the Government indicated that it was seeking to

communicate with during the ten days previous to its filing) that the administration rejected

his request because he had not served at least 50% of his sentence.

   II.      Reply to Government's Response.

         Mr. Delgado offers the following reply to the Government's response.

                        A. BOP's Nationwide Response to COVID-19:

         The Government presents over five pages of information addressing BOP's

nationwide response to the COVID-19 crisis (i.e, BOP's nationwide initiation and execution

of a plan; restriction of visitation; and allowing release to home confinement for inmates

"who are most vulnerable to the disease and pose the least threat to the community"). The

Government's theme appears to be that BOP is taking sufficient measures nationally to

protect its inmates, but that is mission "must" include consideration of "the effect of a mass

                                              3
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 4 of 27



release on the safety and health of both the inmate population and the citizenry." See Govt

Response, Docket No. 193, p. 5.

       Mr. Delgado is not seeking to prove that BOP has failed to exert effort to protect its

inmates and staff. Rather, his motion and supplement are narrowly focused on (1) the

situation at FMC Fort Worth in particular, and (2) Mr. Delgado's unique and compelling

medical situation vis-a-vis the FMC Fort Worth facility environment. The Government's

response is glaringly absent of information as to why FMC Fort Worth has ranked either first

or second in the nation's federal prisons in highest number of persons infected, as well as in

the upper ranking in numbers of deaths. The Government has not offered any information as

to why FMC Fort Worth, with over 450 infected inmates today, has had more than twice the

next-ranked facility in highest number of infected inmates (Butner FCI, Butner, North

Carolina, with 211 inmates infected). Indeed, the Government's response does not mention

FMC Fort Worth in terms of what is being done at that facility, and remarkably is absent of

even an acknowledgement that there exists a serious problem at the FMC Fort Worth facility.

The Government's presentation in its Response of what is being done nationally offers scant

explanation as to why BOP's nationwide measures are apparently insufficient in the context

of FMC Fort Worth's unique situation.

       The Government's response fails to note that yet another FMC Fort Worth inmate died

three days before the Government filed its response. In its response, it notes that it learned

about FMC Fort Worth's situation on May 4th. Yet, on May 3rd, 2020, three days prior to the

filing of the Government's response, the BOP (an agency also within the U.S. Department of

Justice) published a notice on its website that a fourth inmate of FMC Fort Worth died as a

result of the COVID-19 virus. See Bureau of Prisons Public Release, Inmate Death at FMC

                                              4
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 5 of 27



Fort Worth, May 3, 2020, attached hereto as Exhibit A. Why did the DOJ-assigned attorneys

for the Government not inform the Court in its expansive presentation of BOP's progress

against COVID-19? The entirety of the Government's response insofar as nationwide

measures being taken by BOP does not address the critical facts that (a) such measures are

insufficient to prevent or even slow virus infections within the FMC Fort Worth medical care

facility, and (b) inmates who are afflicted with severe risk factors within FMC Fort Worth are

more vulnerable than other federal prisoners to suffering severe consequences of the virus.

       The BOP's May 3rd notice is particularly applicable to the analysis of Mr. Delgado's

situation. On Sunday, April 26, 2020, 59-year-old prisoner Kevin Ivy was seen by FMC Fort

Worth staff for coughing, shortness of breath, fatigue, body aches and other symptoms. He

was transported to a local hospital for treatment (apparently the same day). While at the

hospital, he tested positive for COVID-19 (it appears he had not been tested at FMC Fort

Worth for COVID-19, which is consistent with Mr. Delgado's observation that neither he nor

others he has seen are being tested within this facility). Four days after being taken to the

hospital, Mr. Ivy's condition declined, and he was placed on a ventilator. Two days after that,

he died. Six days after experiencing the above-described symptoms, and despite action taken

by FMC Fort Worth prison officials, Mr. Ivy died. The death of Frank Ivy is significant to our

analysis for the following reasons:

       1. Despite FMC Fort Worth's effort to implement social distancing and other measures

       (for purposes of this Reply, we can only assume that FMC Fort Worth is executing the

       BOP nationwide plan of attack described in the Government's response, as the

       Government has not provided proof of such fact), an inmate at that facility contracted




                                              5
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 6 of 27



       the virus as recent as the last week of April. The virus is not contained within that

       facility, despite the measures described in the Government's Response.

       2. Mr. Ivy is described in BOP's notice as having been afflicted with "long-term, pre-

       existing medical conditions which the CDC lists as risk factors for developing more

       severe COVID-19 disease [sic]." See Exhibit A. The BOP even acknowledges in its

       published notice that Mr. Ivy's rapid decline from experiencing undiagnosed

       symptoms (coughing, shortness of breath, fatigue, body aches) to death in the span of

       six days directly relates to Mr. Ivy having been afflicted by CDC's designated risk

       factors. Otherwise, inclusion of this information in the relatively brief notice would

       not have occurred. This is the exact concern expressed in Mr. Delgado's motion. As

       exhaustively explained in his motion, Mr. Delgado is afflicted with six of the nine risk

       factors identified by CDC for developing a more severe reaction to the COVID-19

       disease. It is not only an issue of whether Mr. Delgado will contract the virus (which

       obviously FMC Fort Worth's second highest ranking makes evident that contraction

       of the disease is more probable there than all but one other federal prison), but it is

       the rapid progression of severe consequences once the virus is contracted.

The Government posits that Mr. Delgado has "not shown that the BOP is incapable of

managing the situation such that release is warranted." See Govt Response, p. 14. In other

words, the Government argues that FMC Fort Worth is capable of managing (1) whether an

inmate contracts the disease, and (2) the severity of the inmate's response (i.e., whether or

how quickly the inmate could die, despite a quick medical response). Mr. Ivy's contraction of

the virus, despite all of the measures being taken at that facility and nationwide, coupled

with his rapid 6-day decline and death that occurred despite prison officials' quick

                                              6
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 7 of 27



transportation of Mr. Ivy to a local hospital the same day they took note of his symptoms, is

proof of two things: (1) FMC Fort Worth is incapable of preventing its prisoners from

contracting the virus, proved most recently by Mr. Ivy's symptoms on April 26, 2020, and (2)

despite taking him to a local hospital, the presence of CDC-identified risk factors make it

improbable that BOP, and hospitals for that matter, are capable of "managing the situation."

Indeed, the Government offers no proof to the contrary. The prison's "aggressive action"

being taken "on a daily, and often hourly, basis" (as described by the Government on pages

14 through 16 of its Response) is insufficient when confronting this particular virus in the

midst of persons in this prison facility who possess that degree of CDC-identified risk factors.

The Government's presentation of BOP's steps in January and March of 2020 literally have

not been enough.

       Again, Mr. Delgado is not seeking a finding by this Court that BOP has been negligent

or deliberately indifferent to his medical situation. Rather, his motion is presenting an

irrefutable argument that (a) the nature of his afflictions in combination with (b) the unique

dangers of this virus and (c) the fact that he is in the midst of an environment where "social

distancing" is literally impossible, warrants release.

                          B. Government's Procedural Argument

       The Government argues that Mr. Delgado did not submit the proper document to the

Warden, and even if the documents he submitted could be interpreted as compliance with

the administrative requirement, enough time has not elapsed before he can seek relief from

the court. See Govt Response, p. 10.

                                         1. The Facts.

       Here is the timeline:

                                               7
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 8 of 27



1. March 26: AG Barr issues his first directive to BOP. He states there are "at-risk inmates

          who are non-violent and pose minimal likelihood of recidivism and who might be

          safer serving their sentences in home confinement rather than in BOP facilities."

          See Exhibit K to Delgado Motion, Docket No. 191-11. AG Barr orders that factors

          be taken into account in making this determination, including first, "the age and

          vulnerability of the inmate to COVID-19, in accordance with the Centers for

          Disease Control and Prevention (CDC) guidelines" (Delgado is afflicted with 6 of

          the 9 CDC risk factors). AG Barr also orders that the BOP consider CDC guidance,

          the inmate's risk factors for severe COVID-19 illness, risks of COVID-19 at the

          inmate's prison facility, as well as the risks of COVID-19 at the location in which

          the inmate seeks home confinement" (Delgado is afflicted with 6 of 9 CDC risk

          factors; FMC Fort Worth second highest number of COVID-19 infections; risk of

          Delgado contracting COVID-19 at home is extremely low with only two non-

          infected persons living in the residence).

2. April 1: Mr. Delgado meets with his assigned prison case manager, Mr. K. Brown, and

          verbally requests a release from the facility. Mr. Delgado is told that "specific

          directives are not in place" and so he should fill out the FORM BP-8 to request

          administrative release from FMC Fort Worth. Delgado Brown directs Delgado to

          return to his office on April 3.

3. April 2: Mr. Delgado speaks with his assigned prison counselor, Mr. A. Cruz, about making

          a request for release due to his medical condition and the COVID-19 risk factors.

          Mr. Cruz gives Mr. Delgado a BOP Form to fill out. Mr. Delgado fills out the form.

          See "REQUEST FOR ADMINISTRATIVE REMEDY - ATTEMPT AT INFORMAL

                                             8
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 9 of 27



          RESOLUTION," Copy of Delgado Written Request, attached as Exhibit B to this

          Reply. The form indicates at the top right corner that Mr. Delgado dated it April 2,

          2020, and noted "A. Cruz" as the "Staff" person who he spoke with. The written

          request confirms the effort Mr. Delgado expended in making the request and the

          fact that he had been told "specific directives are not in place" in order to make

          administrative requests for release:

                 "I have spoken with Counselor A. Cruz and Case Manager K. Brown
                 who advise that specific directives are not in place and that I request
                 administrative remedy or informal resolution."

          As noted below, prison officials later sign his request, and do not refute Mr.

          Delgado's statement that he was told "specific directives are not in place" nor is he

          informed that his request for "administrative remedy" should be directed directly

          to the Warden. Mr. Delgado notes on the form that he has been on

          immunosuppressant medication (which is a CDC risk factor), is a liver transplant

          recipient, and is fearful that he is "at great risk of grave or fatal results due to the

          COVID-19 pandemic." Mr. Delgado references AG Barr's March 26 directive.

4. April 3: AG Barr issues second directive to BOP. See Exhibit L, Delgado Motion, Docket No.

          191-12. AG Barr emphasizes focus must be on those prison facilities which are

          experiencing the highest number of infections. FMC Fort Worth at that time

          ranked highest, though others had received more media attention. Recognizing

          the urgency, AG Barr orders immediate release for those most vulnerable

          according to CDC risk factors, and authorizes release to home confinement, even

          if electronic monitoring is not available.




                                               9
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 10 of 27



5. April 3: Delgado returns to case manager Brown's office and gives to Mr. Brown the

          completed request attached to this Reply as Exhibit B. In Mr. Brown's office also

          is Mr. M. Gutierrez, the Unit Manager. Mr. Delgado expresses his desire for release

          to both men.

6. April 10: Mr. Delgado has not received any response. The infections at FMC Fort Worth

          are increasing daily. Mr. Delgado sends an email to Case Manager Brown adding

          more information of Mr. Delgado's health concerns and the fact his situation

          meets the criteria of AG Barr's two directives.

7. April 11: Mr. Delgado receives in the mail a written response to his written request. It is

          signed by Unit Manager Gutierrez, dated April 10, 2020. The response indicates:

                   "All inmates are being reviewed to determine [illegible] if they meet
                   the guidelines for home confinement."

8. April 13: Mr. Delgado receives another copy of his written request from Unit Manager

          Gutierrez, but this one is dated April 6, 2020. See "REQUEST FOR

          ADMINISTRATIVE REMEDY - ATTEMPT AT INFORMAL RESOLUTION," Copy of

          Delgado Written Request, attached as Exhibit C to this Reply. This is an exact copy

          of Mr. Delgado's written request submitted on April 3rd, but it now has a different

          response from prison officials, and is dated April 6 (not April 10, as the other

          copy):

                   "All inmates are currently being reviewed for home confinement.
                   You will be informed by the unit if you are eligible or not eligible for
                   home confinement."

          This copy indicates at the bottom of the page that it was delivered to Mr. Delgado

          on April 13 by Counselor A. Cruz. There is no explanation given as to why there

          are differences between the two copies:
                                                10
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 11 of 27



                                    Exhibit B                        Exhibit C
Completed and turned in by Mr.      April 2                          April 2
Delgado

Different persons received Mr.      "Informal Resolution Submitted   "Informal Resolution
Delgado's written request           to "name of staff member):       Submitted to "name of staff
                                    [appears to be signed by         member): [appears to have
                                    someone whose last name          completely different
                                    begins with "G"]                 handwriting, and signed by
                                                                     someone whose last name
                                                                     begins with "B"]


"Date Received from Staff"          April 10                         April 6

                                     "All inmates are being          "All inmates are
                                     reviewed to determine           currently being reviewed
Difference in textual response       [illegible] if they meet the    for home confinement.
                                     guidelines for home             You will be informed by
                                     confinement."                   the unit if you are
                                                                     eligible or not eligible for
                                                                     home confinement."

"Responded"                         April 10                         April 6

Date returned to Mr. Delgado        April 11                         April 13

"Delivered to Inmate" notation on   blank - - no entry               April 13
form


            The administrative process at FMC Fort Worth appears to be struggling without

            definitive guidance from the Warden or BOP.

April 16: Mr. Delgado requests a meeting with Case Manager Brown. Mr. Delgado observes

            that his request is on Mr. Brown's desk, and they discuss it. Mr. Brown states he

            submitted Mr. Delgado's name to officials higher in authority and that it was

            "looking good" because of Mr. Delgado's liver transplant issue and the fact that he

            poses a minimal chance for recidivism. Mr. Brown requests Mr. Delgado's home

            address where he would be released to and the name and contact information in

                                                11
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 12 of 27



          order to get more information. Mr. Delgado provides his wife's information. This

          procedure was implemented with all prisoners who appeared to qualify for

          release. Meanwhile, infections continue to rise at FMC Fort Worth.

April 20: The Government asserts in its motion that "[a]ccording to BOP counsel, the

          defendant's request for home confinement was denied on April 20 and the

          defendant was informed of his decision." See Govt. Response, p. 7. Mr. Delgado did

          not receive notice on April 20 that a decision had been made (see May 5th entry,

          below).

April 23: A bulletin is posted within FMC Fort Worth and all other prisons. See "Trump

          Administration Reverses Prisoner Coronavirus Release Policy, Advocates Say,"

          Exhibit M of Delgado Motion, Docket 191-13. The Trump Administration changed

          levels of priority relative to release of prisoners due to the COVID-19 pandemic.

          Whereas before the highest priority was placed on the vulnerability of the

          prisoner due to health conditions, now it would be whether the prisoner has

          served 50% of his/her sentence (unless the prisoner has left 18 months or less to

          serve, in which case it requires the prisoner to have served 25% of his/her

          sentence). The initial AG Barr directives set forth a list of factors to be considered,

          none of which focused on the percentage of time served. On April 21, for no

          identifiable reason, the President's Administration's priority changed.

April 24: Twenty-three days have passed since Mr. Delgado submitted his written request;

          he has received no response from BOP, other than a posted bulletin notifying the

          general population of prisoners that the Administration's priorities have changed.

          Given the severity of the expected physical reaction his body will have if he

                                              12
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 13 of 27



           contracts the virus (to include severe illness and probable death), added to the

           rapid spread of the virus within this particular medical facility, Mr. Delgado

           pursues relief from the Court and decides to proceed with the filing of his motion.

April 27: Mr. Delgado's motion is filed.

April 28: The Court notifies the Government it should file its response no later than May 6.

April 29: Undersigned counsel urges the Government to file a response earlier than May 6,

           given the dramatic increase in the number of infected persons at FMC Fort Worth.

           DOJ Attorney Nothstein replies he is trying to reach Case Manager Brown. There

           is no indication in the Government's Response that Attorney Nothstein

           communicated with Case Manager Brown or other prison official who dealt with

           Mr. Delgado.

May 4: Per the Government's Response filed on May 6, apparently some communication

           occurred between DOJ attorneys and "BOP Counsel" on May 4. See Govt. Response,

           p. 8, n. 2 ("It was only late on May 4 that the government was able to determine

           the status of the defendant's request for home confinement"). There is no

           indication in the Government's Response whether "BOP Counsel" is situated

           within the FMC Fort Worth prison facility, or whether this is a person situated in

           some other location and is a regional or national BOP counsel.

May 5: Case Manager Brown calls Mr. Delgado into his office, and tells him:

                  "They shot you down. I really thought it looked good. They say you
                  have not done enough of your sentence. You would need to do 30
                  months or 50% of your sentence to be eligible."




                                             13
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 14 of 27



          Mr. Brown stated Mr. Delgado could appeal the decision but would need to fill out

          a different form. The discussion ended. May 5, not April 20 (as the Government

          contends), is the first indication Mr. Delgado received that his request was denied.

May 6: The Government files its response in the instant case, arguing Mr. Delgado has not

          exhausted his administrative remedies; has not demonstrated that FMC Fort

          Worth cannot manage the COVID-19 situation; has not served enough time on his

          sentence; has not demonstrated extraordinary justification for release; FMC Fort

          Worth's home confinement policy is sufficient to address Mr. Delgado's risk

          factors and thus judicial intervention is unnecessary; and Mr. Delgado is

          "selfishly" "hiding behind" his medical condition in order to intentionally

          manipulate release.

                          2. Exhaustion of Administrative Remedies.

       The Government argues Mr. Delgado failed to meet administrative requirements in

the following respects:

       1. He failed to request "compassionate release". Mr. Delgado's request for release to

       home confinement is not the same thing as a request for compassionate release.

       2. He failed to submit a request directly to the Warden.

       3. He failed to wait for the Warden's response. The law states the Warden has up to

       30 days to respond to a request for compassionate release. The Warden does not

       decide whether to grant a modification of the sentence; he only recommends to the

       BOP whether to file a motion seeking modification. If the Warden fails to act in the

       30-day time period, or if recommends that the request be rejected sooner than the

       30-day deadline, the prisoner can then seek judicial relief. The Government argues

                                             14
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 15 of 27



       this Court has no jurisdiction because the 30-day period was not initiated, nor has it

       expired even if the Court deems it was initiated.

                      a. The Distinction Made by the Government.

       The Government's procedural argument rests on a distinction: It argues there are

requests for home confinement, and there are requests for "compassionate release." Without

stating the authority upon which it rests, the Government submits that home confinement

release is different from compassionate release. See Govt. Response, p. 9. It argues that

although Mr. Delgado submitted to prison officials a written request for home confinement

release, he did not submit a written request to the Warden for compassionate release. Id.

The Government argues that a request for "compassionate release" is a request for sentence

reduction under 18 U.S.C. § 3582(c)(1)(A)(i). See Govt Response, pp. 8 & 10. The

Government's procedural argument is not that Mr. Delgado's motion should be denied with

prejudice, but rather denied without prejudice because (a) he failed to request

compassionate release through the warden, and (b) otherwise did not exhaust his

administrative remedies (the Government suggests that once receiving a rejection from the

warden, he must appeal the decision in order to exhaust his administrative remedies). See

Govt. Response, pp. 1 & 7 ("BOP's records do not show that the defendant has initiated any

appeal of BOP's decision").

       To be clear, a request for "compassionate release" (that is, a request for a reduction

of sentence) can never be decided by the Bureau of Prisons. The administrative process that

the Government refers to merely offers the Bureau of Prisons the opportunity to file a motion

for sentence reduction under Section 3582(c)(1)(A) (rather than the prisoner filing the




                                             15
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 16 of 27



motion), which would then be decided by a federal district court. A prisoner may file his own

motion to the Court on the earlier of:

       (a) the prisoner "fully exhaust[s] all administrative rights to appeal a failure of BOP
           to bring a motion on the defendant's behalf, or,
       (b) the lapse of 30 days from the warden's receipt of the prisoner's request.

18 U.S.C. § 3582(c)(1)(A).

       Thus, once 30 days pass after the prisoner makes a request for sentence reduction,

the prisoner can file a motion if BOP has not already filed a motion on his behalf. There is

nothing in the statute nor in any directive given to Mr. Delgado or other prisoners that

requires the prisoner's request has to be made to the "warden."

       Mr. Delgado's written request given to prison officials included a request for release

to home confinement. Clearly, this is a request for a modification of his sentence, as the

Sentencing Guidelines plainly indicate that sentences of 60 months do not allow for home

confinement - - they require imprisonment. Section 3582(c) of Title 18, United States Code,

refers to a modification of a term of imprisonment. The Government posits that Mr. Delgado

did not request a modification of his sentence in his written request to prison officials. Yet,

it is clear that his motion before this Court does request such a modification under 18 U.S.C.

§ 3582(c)(1)(A)(i). See Delgado Motion, Docket No. 191, p. 1. The Government's procedural

argument is that Mr. Delgado's instant motion should be dismissed to allow Mr. Delgado to

submit a written request for sentence modification (assuming the written request he did

submit to prison officials could not be construed as such a request), pursue all administrative

rights to appeal, but in any event wait, at most, 30 days, and then re-file the very same motion

that is now before the Court. We now stand 35 days from the day Mr. Delgado submitted a

written request for release (April 3rd). If Mr. Delgado submits a different written request

                                              16
      Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 17 of 27



today, styled "request for sentence modification" or "request for compassionate release", the

Government presumably would state that Mr. Delgado would have met procedural

requirements in filing a motion on June 8. Basically, the Government is arguing that Mr.

Delgado should come back on June 8 with the same motion if he wants the Court to consider

it. If FMC Fort Worth has rejected Mr. Delgado's request for transfer to home confinement

(indeed, not even a request for reduction of sentence), does anyone really think its position

would be different on a request for sentence modification? Meanwhile, the numbers of

persons being infected is increasing. It has been reported that last week yet another prisoner

within FMC Fort Worth tested positive.1

                            b. Mr. Delgado's Administrative Request.

          The Government's position ignores the practical effect of the critically dangerous

situation that is actually is going on and dismisses the severity of the emergency nature of

life in this particular prison facility. The COVID-19 pandemic has dramatically changed the

course of how life is lived, including how prisons deal with medical issues. Because of the

emergency health-related nature of the pandemic, the two directives by AG Barr were

unprecedented in granting widespread authority to prison officials to release those

prisoners who were particularly vulnerable to suffering severe consequences (to include




1   Hundreds of inmates at Fort Worth Federal Prison Test Positive for COVID-19 (prison officials will

not report how many prisoners have been tested).

http://www.wfaa.com/article/news/health/coronavirus/hundreds-of-inmates-at-fort-worth-federal-

prison-test-positive-for-covid-19/287-28991576-e387-435b-a93c-0e514ecfaaac



                                                   17
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 18 of 27



death) as a result of a rapidly spreading virus. That is, the Executive Branch chose to take

extraordinary steps to protect the most vulnerable. There was a continuous stream of

reports from state and federal prisons that disclosed the unique vulnerability of those

housed within, and in particular those who already were afflicted by medical conditions that

were identified as severe risk factors. This environment of emergency carried over within

the walls of the prisons, with prisoners reaching out to prison officials for direction. Yet, the

same Executive Branch now urges the Judicial Branch, this Court, that it cannot do the same

- - that it cannot evaluate the situation in the same fashion and cannot substantively consider

whether an extraordinary response is necessary.

       Upon release of AG Barr's memo and realizing his own particular health vulnerability

in light of CDC's announced risk factors, Mr. Delgado asked prison officials how he could seek

relief from the danger that lurked within. Their answer was singular in nature: fill out this

form and submit it. The form is entitled "Request for Administrative Relief." He included on

the form that he was seeking "administrative remedy." He was told verbally and then later

in writing on the form that the request was being reviewed by prison officials to determine

eligibility. He was also told that "there were no specific directives in place" at FMC Fort

Worth facility to address Mr. Delgado's concern about being there given his CDC risk factors.

Nothing was said regarding submission of a request for "compassionate release" versus

release under home confinement. On the contrary, AG Barr's two memos focused on the

compassionate response that was necessary to address the vulnerability of certain prisoners.

Mr. Delgado pursued the route prison officials told him to pursue. Mr. Delgado requested

release from this prison facility based on the risk to his health. Upon arrival at BOP, he was

provided a handbook:        Federal Medical Center, Fort Worth, Texas, Admission and

                                               18
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 19 of 27



Orientation Handbook. Because of its size, it is not attached to this Reply. It is publicly

accessible, however, at:

https://www.bop.gov/locations/institutions/ftw/ftw_aohandbook_091018.pdf.

       The handbook does not contain any instruction as to the procedure to be followed if

one seeks home confinement versus "compassionate release" versus sentence modification.

Prisoners are left to requesting guidance from their assigned counselors (who are there for

that reason), and their case managers and unit managers. Yet, it was these same counselors

and managers who told Mr. Delgado "there were no specific directives in place" at the facility.

The Government cannot refute these facts, particularly where the guidance he received is

noted on Mr. Delgado's written request and his manager signed the request indicating it was

under review.

       Even if we were to assume that Mr. Delgado did not submit the proper request and

that his written request could not be construed as being a request for modification of his

sentence, numerous courts have found that a court has the authority to waive the

exhaustion/30-day requirement due to COVID-19's exigent circumstances. See United States

v. Perez, 2020 U.S. Dist. LEXIS 57265 (S.D.N.Y. Apr. 1, 2020); United States v. Zukerman, 2020

U.S. Dist. LEXIS 59588 at *3 (S.D.N.Y. Apr. 3, 2020); United States v. Colvin, 2020 U.S. Dist.

LEXIS 57962 at *2 (D. Conn. Apr. 2, 2020); Miller v. United States, 2020 U.S. Dist. LEXIS 62421

(E.D. Mich. Apr. 9, 2020); Washington v. Barr, 925 F.3d 109, 110 (2d Cir. 2019) ("exhaustion

[of administrative remedy requirement] may be unnecessary where pursuing agency review

would subject plaintiffs to undue prejudice"). As to those courts which have denied motions

for compassionate release without prejudice, their reliance on the purposes for requiring

initial administrative review are not applicable to this unique and life-threatening situation.

                                              19
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 20 of 27



At least one court has indicated that not providing prison officials to first review a prisoner's

request for compassionate release "would rob BOP of the opportunity to address [the

prisoner's] request." See United States v. Mathews, 2020 U.S. Dist. LEXIS 65934 (E.D. Mich.

Apr. 15, 2020). Mr. Delgado was informed, however, that his request was forwarded by his

case manager and unit manager to the warden's office and was rejected solely on the basis

that he had not served 50% of his sentence. That is, BOP had the opportunity to address his

request, and rejected it; the purpose of pre-administrative review is not applicable. And

given the basis of the prison's response to his request, there is no reason to believe that any

additional administrative plea or procedure would result in any different result. It appears

by all accounts that the 50% formulaic policy requirement which supersedes the

compassionate health-related reasons expressed in AG Barr's two memos is now set in stone.

As noted above, Case Manager Brown told Mr. Delgado he was rejected solely because he had

not served 50% yet.

       A different court reasoned that administrative exhaustion is appropriate because "the

Bureau of Prisons' review can result in the request being resolved much more quickly and

economically . . . than in litigation in federal court . . . [and i]t permits the Bureau of Prisons

to gather the defendant's administrative and medical records, helping to produce a useful -

and here, necessary - record for subsequent judicial consideration." See United States v. Felix,

2007 U.S. Dist. LEXIS 20249 (E.D. Mich. Apr. 2, 2020). In Mr. Delgado's situation, however,

BOP took weeks to address Mr. Delgado's request before rejecting it for a reason that has

nothing to do with his medical situation and CDC risk factors. Stated differently, the

hypothetical, and laudable, justifications for allowing BOP to first review administrative

requests may be appropriate under normal circumstances, but the extraordinary and rapidly

                                                20
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 21 of 27



developing situation brought about by COVID-19 has turned a blind eye to previously stated

justifications for administrative exhaustion. See, e.g., United States v. Atwi, 2020 U.S. Dist.

LEXIS 68282 (E.D. Mich. Apr. 2, 2020).

       Moreover, the law offers inmates an emergency procedure where, "If the request is

determined to be of an emergency nature which threatens the inmate's immediate health or

welfare, the Warden shall respond not later than the third calendar day after filing." See 28

C.F.R. § 542.18. Mr. Delgado's administrative request went up the chain and came back down

stamped rejected. He has substantively satisfied his administrative requirement. For the

Government to insist that he must now submit a different written request styled

"compassionate release" rather than "transfer to home confinement" as before is to rest

solely on form over substance, a hyper-technical formulaic argument that collides with the

unfortunate, critically dangerous situation that Mr. Delgado faces.

       The Supreme Court has held that an administrative-exhaustion requirement in the

context of prisoner requests "hinges on the 'availab[ility]' of administrative remedies: An

inmate . . . must exhaust available remedies but need not exhaust unavailable ones." See Ross

v. Blake, __ U.S. __, 136 S. Ct. 1850, 1858 (2016). The Court explained: "As we explained in

Booth, the ordinary meaning of the word 'available' is 'capable of use for the accomplishment

of a purpose,' and that which 'is accessible or may be obtained.'" Id., citing Booth v. Churner,

532 U.S. 731, 737-738 (2001). "Accordingly, an inmate is required to exhaust those, but only

those, grievance procedures that are 'capable of use' to obtain 'some relief for the action

complained of.'" Id. at 1859. "[C]ourts in this and other cases must apply it to the real-world

workings of prison grievance systems." Id. Justice Kagan, joined by Chief Justice Roberts and

Justices Kennedy, Ginsburg, Alito, Sotomayor, Thomas and Breyer, observed that there are

                                              21
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 22 of 27



at least "three kinds of circumstances in which an administrative remedy, although officially

on the books, is not capable of use to obtain relief." Id. Justice Breyer's joined Justice Kagan's

opinion, but added that there are "well-established" exceptions to exhaustion." Id. at 1862-

1863, Breyer, J., concurring, citing Woodford v. Ngo, 548 U.S. 81, 103 (2006); Sims v. Apfel,

530 U.S. 103, 115 (2000) (Breyer, J., joined by Rehnquist, C.J., and Scalia and Kennedy, JJ.,

dissenting) (constitutional claims); Shalala v. Illinois Council on Long Term Care, Inc., 529

U.S. 1, 13 (2000) (futility); McKart v. United States, 395 185, 197-201 (1969) (hardship);

McCarthy v. Madigan, 503 U.S. 140, 147-48 (1992) (inadequate or unavailable

administrative remedies); II R. Pierce, Administrative Law Treatise § 15 94th ed. 2002).

The Justices also noted that "When the facts on the ground demonstrate that no such

potential [for administrative remedy] exists, the inmate has no obligation to exhaust the

remedy." Ross v. Blake, 136 S.Ct. at 1859.

       Applying this principle to the instant case, Mr. Delgado has been told in several ways

that his request is denied because he has not served 50% of his sentence. His plea based on

the unique circumstances of his health vis-a-vis this virus and environment has fallen upon

deaf ears. As a result, is there any real or practical expectation that any different result is

possible by changing the words on the form from "transfer to home detention" to

"compassionate release", particularly where FMC Fort Worth prison officials have made

clear that Attorney General Barr's directive to identify which prisoners are vulnerable

enough to provide compassionate release is now reduced to a formulaic 50% requirement,

the same reason given to Mr. Delgado by his case manager for the prison's rejection of his

request? As all of the Supreme Court Justices expressed, "the facts on the ground

demonstrate that no potential [for relief] exists" via an administrative request to the FMC

                                               22
    Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 23 of 27



Fort Worth Warden. This reality coupled with the urgency of the situation eliminates the

Government's hyper technical suggestion that he re-submit another request to the Warden

for "compassionate release." See Ross v. Blake, 136 S.Ct. at 1859. Literally, each day brings

the very real potential that Mr. Delgado could contract the virus in this facility where already

approximately one-third of its prisoners have been infected.

          C. Government Argues: "No Extraordinary and Compelling Reasons"

       The Government argues that Mr. Delgado does not present "extraordinary and

compelling reasons" to warrant a reduction of sentence, as he does not meet any of the policy

reasons set forth in Section 1B1.13 of the Sentencing Guidelines. This section, however, is

not binding upon this Court. See United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex.

June 17, 2019). In Cantu, Judge Garcia Marmolejo observes that the language of Section

1B1.13 "clearly contradicts" the language of 18 U.S.C. § 3582(c)(1)(A), as revised under the

First Step Act. Id. at 348-352. The Court held that 18 U.S.C. § 3582(c)(1)(A) does not define

or place any limits on what "extraordinary and compelling reasons" might warrant a

reduction. Id. at 352, quoting Crowe v. United States, 430 F. App'x 484, 485 (6th Cir. 2011).

Moreover, the plain language of Section 1B1.13 does not indicate that the reasons listed are

exclusive. As with other guidelines, Application Note 1 indicates that the listed reasons meet

the definition of "extraordinary and compelling." See U.S.S.G. § 1B1.13, n.1 ("extraordinary

and compelling reasons exist under the any of the circumstances set forth below"), but do

not indicate the list is exclusive. Section 3582(c) of Title 18, United States Code indicates that

a modification is warranted if the Court, after considering the factors in Section 3553(a),

finds that extraordinary and compelling reasons warrant a reduction. The Court's decision

need only be "consistent" with applicable policy statements.

                                               23
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 24 of 27



       Mr. Delgado has provided this Court with compelling information relative to his

health situation, his affliction with 6 of the 9 risk factors for severe COVID-19 consequences,

the inability of FMC Fort Worth to contain the COVID-19 outbreak, the stark numbers of

prisoners being infected and dying, an example of the rapid decline to death of a prisoner at

that facility, and the living procedures at FMC Fort Worth (i.e., the methodology of mail

retrieval, meal distribution, laundry exchange, computer and phone usage, and other living

conditions) which still lend themselves to infection. The Supreme Court has held that a

prison has a duty to provide adequate medical care for its prisoners and to protect them, as

this falls within the Eighth Amendment's proscription against cruel and unusual punishment.

See, e.g., Estelle v. Gamble, 429 U.S. 97 (1976). To this end, the Supreme Court recognized that

the words of the Eighth Amendment are not precise, and their scope is not static. See Trop v.

Dulles, 356 U.S. 86, 100-101 (1958). They must draw their meaning from "evolving standards

of decency that mark the progress of a maturing society." Id. This concept of "evolving

standards of decency" first observed in 1958 was incorporated into the Court's decision in

1976. See Georgia v. Public.resource.org, Inc., 2020 U.S. LEXIS 2529 at *48, n.10 (U.S. Apr. 27,

2020). The Eighth Amendment's proscription against cruel and unusual punishment

includes "unnecessary suffering." See Bucklew v. Precythe, ___ U.S. ___, 139 S. Ct. 1112, 1144

(2018), Breyer, J., dissenting, joined by Ginsburg, Sotomayor & Kagan, JJ. As noted by Justice

Breyer, "[t]he question is not, as Justice Thomas maintains, whether a punishment is

deliberately inflicted to cause unnecessary pain, but rather whether we would today

consider the punishment to cause excessive suffering." Id. Mr. Delgado faces the very real

prospect of suffering severe consequences that are plainly unnecessary.




                                              24
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 25 of 27



       Again, Mr. Delgado is not seeking to establish that FMC Fort Worth or any of its

officials have committed misconduct. Rather, he has established that his punishment of

imprisonment, given his medical condition, CDC risk factors and the circumstances at this

particular medical facility effectively have resulted in an intolerable risk of excessive and

unnecessary suffering and a real potential for death. While he not served the length of time

initially contemplated by this Court, what must be balanced is whether the purposes of

sentencing will be accomplished in this critically dangerous environment given his

afflictions. Under current release procedures implemented by the BOP in light of recent

changes in the law, there is every reason to believe that Mr. Delgado would not be

incarcerated for 60 months. If the pandemic had not arrived, there would likely be a drastic

reduction of the amount of time he actually would spend in prison (likely a two-year

reduction). Nevertheless, a myopic focus on the amount of time he has been in this medical

facility with consideration of the factors described above is to ignore the fact that our law

must provide for extraordinary circumstances. Indeed, we must leave room for evolving

standards of decency in the administration of our laws.

       Yet the Government was not content with making legal arguments. Instead, the

Government proposes in its Response that there exists a criminal, subversive intent by Mr.

Delgado to "hide behind" his serious medical conditions in order to escape punishment. See

Govt. Response, pp. 20-21 ("[h]is age and medical conditions never got in the way of him

committing his crimes, and they should not be something he can hide behind now to avoid the

consequences of his actions"). The Government's suggestion of bad intent in the filing of this

motion, given Mr. Delgado's affliction of 6 of 9 risk factors in the midst of an unexpected

pandemic within a medical facility that clearly cannot manage the crisis, is shocking and

                                             25
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 26 of 27



evidences the myopic dismissal of undisputed facts relative to intolerable levels of risk.

Undersigned counsel is perplexed at even how to respond to the suggestion stooped to by

Government counsel. But, as one scholar has properly placed the issue, "when they go low,

we go high."

       The circumstances of this situation are beyond an adequate description. This is a real

situation, where an unprecedented and wholly unexpected unusual situation exists, and

people confined with each other are at an extreme risk of getting sick and dying. An

environment where approximately one-third of prisoners have been infected and there still

does not exist an effective methodology of testing nor distancing. The tents the facility built

are not to protect the uninfected; they were built for the infected, after their symptoms are

discovered. Others inside the main facility are carrying the virus, as obvious from persons

demonstrating symptoms and being tested positive in the last two weeks.

       Again, it is not so much an issue of whether Mr. Delgado will contract the virus, but

rather the probable devastating consequence that will fall upon him given the number of CDC

risk factors and the inability of the prison to adequately treat the infection once contracted.

Mr. Delgado seeks relief from this Court because FMC Fort Worth has confirmed it will not.

He is not seeking freedom, but rather a modification of his sentence which could include

home confinement for any time period this Court deems appropriate and other conditions,

to include continuation of participation in programs to address his alcohol dependency.

                                           Respectfully submitted,

                                    By:    /s/ Michael McCrum
                                           Michael McCrum
                                           MCCRUM LAW OFFICE
                                           404 E. Ramsey, Suite 102
                                           San Antonio, TX 78216
                                           Telephone: (210) 225-2285
                                              26
   Case 4:18-cr-00115 Document 194 Filed on 05/08/20 in TXSD Page 27 of 27




                                CERTIFICATE OF SERVICE

          I hereby certify that on May 8, 2020, I electronically filed the foregoing with the

Clerk of Court using the ECF system, which sent notification of such filing to all counsel of

record.

                                    By:    /s/ Michael McCrum
                                           Michael McCrum




                                             27
